   Case 13-43117          Doc 47       Filed 06/03/19 Entered 06/03/19 10:12:03                   Desc No Asset 7
                                                NTC Page 1 of 2
                                    UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MASSACHUSETTS


In Re:    Wally M Sabet                                                Chapter: 7
          Debtor,                                                      Case No: 13−43117
          aka Walid M Sabet, aka Waled M Sabet                         Judge Elizabeth D. Katz



                                         NOTICE TO ADDED CREDITORS

A bankruptcy case concerning the debtor listed above was filed on 12/10/13. On JUNE 3, 2019, schedules of
creditors filed by the above−named debtor(s) were amended to include your name.

The filing of a bankruptcy case automatically stays certain collection and other actions against the debtor and the
debtor's property. If you attempt to collect a debt or take other action in violation of the bankruptcy code, you may
be penalized. You may wish to consult an attorney to protect your rights. All documents filed in the case may be
inspected at the bankruptcy court clerk's office. Please note that the staff at the bankruptcy court clerk's office are
prohibited from giving legal advice.

The trustee in this case is:   Joseph H. Baldiga              The attorney for the debtor Kenneth P. Doherty
                               Mirick, O'Connell,             is:                         Henry T. Doherty Jr. P.C.
                               DeMallie & Lougee                                          73A Winthrop Ave.
                               1800 West Park Drive                                       Lawrence, MA 01843
                               Suite 400
                               Westborough, MA
                               01581−3926


A meeting of creditors was scheduled to be held on or will be held pursuant to 11 U.S.C. § 341(a), on 03/20/2014.
Please note that the deadline to file an objection to the debtor's claimed exemption is thirty (30) days after the
conclusion of the meeting of creditors.

           Please be aware of the following important deadlines:

               Complaint objecting to the discharge of the debtor and/or to have a debt declared non−dischargeable,
               must be received by the bankruptcy clerk's office on or before AUGUST 2, 2019.

Deadline to file Proof of Claim for Added Creditors Only:

For holder(s) of a claim secured by a security interest in the debtor's principal residence, the proof of claim filing
deadline is 70 days from the date of this notice.

For creditors other than those holding a claim secured by a security interest in the debtor's principal residence, as
no assets appear to be available to pay creditors at present, no proof of claim deadline has been set and you should
not file a proof of claim. If it later appears that assets are available to pay creditors, the clerk will so notify you and
provide you with the proof of claim deadline.

Claims can be mailed to the following address:

U. S. Bankruptcy Court
595 Main Street
Worcester, MA 01608

If you desire further case−related information, please contact the attorney for the debtor or if there is no attorney
listed, contact the above−named trustee.

Date:6/3/19                                                            By the Court,

                                                                       Paula Fontaine
Case 13-43117   Doc 47   Filed 06/03/19 Entered 06/03/19 10:12:03   Desc No Asset 7
                                  NTC Page 2 of 2
                                               Deputy Clerk
                                               413−785−6906
